Name: Commission Regulation (EC) NoÃ 2006/2006 of 22 December 2006 amending Regulation (EC) NoÃ 950/2006 to include the annual tariff quota for sugar products originating in Croatia
 Type: Regulation
 Subject Matter: tariff policy;  trade;  Europe;  food technology;  agri-foodstuffs;  international trade
 Date Published: nan

 28.12.2006 EN Official Journal of the European Union L 379/95 COMMISSION REGULATION (EC) No 2006/2006 of 22 December 2006 amending Regulation (EC) No 950/2006 to include the annual tariff quota for sugar products originating in Croatia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (1), and in particular Article 40(1)(e)(iii), Whereas: (1) Pursuant to Article 27(5) of and Annex IV(h) to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Croatia, of the other part (2), as amended by the Protocol approved by Council Decision (EC) No 2006/882/EC of 13 November 2006 (3), the Community is to allow duty-free access for imports into the Community of products originating in Croatia falling within CN codes 1701 and 1702, within the limit of an annual quantity of 180 000 tonnes (net weight). (2) The Protocol to the Stabilisation and Association Agreement with Croatia enters into force on 1 January 2007. The tariff quota for sugar products originating in Croatia should therefore be opened as from that date. (3) That quota should be opened and administered in accordance with Commission Regulation No 950/2006 of 28 June 2006 laying down detailed rules of application for the 2006/2007, 2007/2008 and 2008/2009 marketing years for the import and refining of sugar products under certain tariff quotas and preferential agreements (4), as Balkans sugar within the meaning of that Regulation. Since Article 28 of that Regulation opens the tariff quotas for Balkans sugar on a marketing year basis, the annual tariff quota for sugar products originating in Croatia should be adjusted for the remaining nine months of the marketing year 2006/2007. (4) Regulation (EC) No 950/2006 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 950/2006 is amended as follows: 1. In Article 1(1), the following point is added: (h) Article 27(5) of the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Croatia. 2. In Article 1, paragraph 2 is replaced by the following: 2. Quantities imported in accordance with the provisions referred to in paragraph 1(c) to (h) (hereinafter referred to as tariff quotas ), and with the provisions referred to in points (a) and (b) of that paragraph (hereinafter referred to as delivery obligations ) for the 2006/2007, 2007/2008 and 2008/2009 marketing years shall bear the quota serial numbers shown in Annex I. 3. In Article 2, point (d) is replaced by the following: (d) Balkans sugar  means sugar products falling within CN codes 1701 and 1702 originating in Albania, Bosnia and Herzegovina, Serbia, Montenegro, Kosovo, the former Yugoslav Republic of Macedonia or Croatia and imported into the Community under Regulation (EC) No 2007/2000, the Stabilisation and Association Agreement with the former Yugoslav Republic of Macedonia and the Stabilisation and Association Agreement with the Republic of Croatia; 4. Article 28 is replaced by the following: Article 28 1. For each marketing year, duty-free tariff quotas for a total of 380 000 tonnes of sugar products falling within CN codes 1701 and 1702 shall be opened as Balkans sugar. However, for the 2006/2007 marketing year the quantity shall be 381 500 tonnes of sugar products falling with CN codes 1701 and 1702. 2. The quantities referred to in paragraph 1 shall be allocated by country of origin as follows:  Albania 1 000 tonnes,  Bosnia-Herzegovina 12 000 tonnes,  Serbia and Montenegro 180 000 tonnes,  Former Yugoslav Republic of Macedonia 7 000 tonnes,  Croatia 180 000 tonnes. However, for the 2006/2007 marketing year the allocation by country of origin shall be:  Albania 1 250 tonnes,  Bosnia-Herzegovina 15 000 tonnes,  Serbia and Montenegro 225 000 tonnes,  Former Yugoslav Republic of Macedonia 5 250 tonnes,  Croatia 135 000 tonnes. The quotas for the former Yugoslav Republic of Macedonia and Croatia for the 2006/2007 marketing year shall be opened from 1 January 2007 only. 5. In Article 29, paragraph 2 is replaced by the following: 2. Import licence applications for Balkans sugar from the customs territories of Montenegro, Serbia, Kosovo or Croatia shall be accompanied by the original of the export licence issued by the competent authorities of the customs territories of Montenegro, Serbia, Kosovo or Croatia in accordance with the model in Annex II for a quantity equal to that in the licence application. 6. Annex I is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 58, 28.2.2006, p. 1. Regulation as amended by Commission Regulation (EC) No 1585/2006 (OJ L 294, 25.10.2006, p. 19). (2) OJ L 26, 28.1.2005, p. 3. (3) OJ L 341, 7.12.2006, p. 31. (4) OJ L 178, 1.7.2006, p. 1. ANNEX In Annex I to Regulation (EC) No 950/2006, the table relating to serial numbers for Balkans sugar is replaced by the following: Serial numbers for Balkans sugar Third country Serial number Albania 09.4324 Bosnia and Herzegovina 09.4325 Serbia, Montenegro and Kosovo 09.4326 Former Yugoslav Republic of Macedonia 09.4327 Croatia 09.4328